DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-38 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs filed have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-21, 23, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilton et al. [US PGPUB 2009/0182542 A9; on IDS].
Claim 19 is drawn to a method for performing a quantum mechanical energy or an electronic structure calculation for a chemical system.  The method is implemented by a hybrid computing system comprising at least one classical computer and at least one non-classical computer.  The method comprises determining an ensemble of conformations of the chemical system.  The method comprises decomposing at least one conformation with the ensemble into a plurality of molecular fragments.  The method comprises determining, using the hybrid computing system, a plurality of quantum mechanical energies or a plurality of electronic structures of at least a subset of the plurality of molecular fragments.  The method comprises combining the plurality of quantum mechanical energies or the plurality of electronic structures.  The method comprises electronically outputting a report indicative of the plurality of quantum mechanical energies or the plurality of electronic structures.
Claim 37 is drawn to similar subject matter as claim 1, except claim 37 is drawn to a system.
Claim 38 is drawn to similar subject matter as claim 1, except claim 38 is drawn to a computer readable medium.
The document of Hilton et al. teaches hybrid classical-quantum computer architecture for molecular modeling [title].  Paragraph 129 of Hilton et al. teaches that energies include charge density distributions.  Paragraph 48 of Hilton et al. teaches sensing ground state atomic coordinates from the classical computer to the quantum computer, along with the parameter U (energy) of the molecular system for which a quantum calculation is sought; and then causing the quantum computer to solve for U.  Paragraph 45 of Hilton et al. teaches simulating a molecular system for use on a hybrid system, where the hybrid system comprises a classical computer and a quantum computer.  Paragraph 100 of Hilton et al. teaches that the machine iterates through different molecular configurations to find a particular molecular configuration on the molecular system under study that minimizes ground state energy of the molecular system.  Paragraph 135 of Hilton et al. teaches that if the target molecular system is too large for complete modeling with the quantum processor, then quantum effects of the system can be localized and the molecular system broken into components modeled separately (i.e. a method known as domain decomposition).  Paragraph 135 of Hilton et al. teaches that the classical computer transfers each of the components separately to the quantum processor or processors and then combines the resulting energies to form an estimate of the energy of a particular configuration.  

With regard to claim 20, paragraph 45 of Hilton et al. teaches that the non-classical computer is a quantum computer.

With regard to claim 21, paragraph 21 of Hilton et al. teaches that a quantum computer is based on qubits.  Paragraph 60 of Hilton et al. teaches calculating the energy of a molecular system comprises initializing a plurality of qubits, where the plurality of qubits comprises a set of readout qubits and a set of evolution qubits.

With regard to claim 23, paragraph 44 of Hilton et al. teaches inputting atomic coordinates into a hybrid computing system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al., as applied to claims 19-21, 23, and 37-38 above, in further view of Taylor [US PGPUB 2008/0059567 A1; on IDS].
Claim 22 is further limiting wherein a given energy of the plurality of quantum mechanical energies comprises a nuclear-nuclear repulsion energy.
Hilton et al. teaches a hybrid classical-quantum computer system, as discussed above.
Hilton et al. does not teach that the quantum mechanical energies comprise nuclear-nuclear repulsion energies.
The document of Taylor teaches a method and computer system for extrapolating changes in a self-consistent solution driven by an external parameter [title].  Paragraph 80 of Taylor at least suggest nuclear-nuclear repulsion energy.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. by use of the nuclear repulsion of Taylor wherein the motivation would have been that Taylor gives additional physics analyses that facilitate understanding of a quantum mechanical system [paragraph 80 of Taylor].

35 U.S.C. 103 Rejection #2:
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al., as applied to claims 19-21, 23, and 37-38 above, in further view of Horn et al. [US PGPUB 2004/0254735 A1; on IDS].
Claim 24 is further limiting comprising iterating the steps of the independent claim for two or more conformations within the ensemble of conformations of the chemical system.
Claim 25 is further limiting comprising sorting the plurality of quantum mechanical energies of the plurality of electronic structures.
Hilton et al. teaches a hybrid classical-quantum computer system, as discussed above.  Paragraph 225 of Hilton et al. teaches sorting of quantum mechanical fragment structures.
Hilton et al. does not teach iterating the steps of the independent claim for two or more conformations within the ensemble of conformations of the chemical system.
The document of Horn et al. teaches a method of performing 3D molecular superposition and similarity searches in databases of flexible molecules [title].  Paragraph 47 of Horn et al. teaches cuts at rotatable bonds to find an optimal set of rotatable bonds to be cut such that total number of fragment pair conformations to be stored in the database is minimized.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. by use of the iterative optimization of Horn et al., wherein the motivation would have been that Horn et al. gives additional mathematical analyses that facilitate understanding of a quantum mechanical system [paragraph 47 of Horn et al.].

35 U.S.C. 103 Rejection #3:
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. in view of Horn et al., as applied to claims 19-21, 23-25, and 37-38 above, in further view of Lemmen et al. [US PGPUB 2009/0306902 A1; on IDS].
Claim 26 is further limiting comprising providing an indication of the sorted plurality of quantum mechanical energies of the sorted plurality of molecular fragments.
Hilton et al. and Horn et al. make obvious iterative optimization and sorting within a hybrid classical-quantum computer system, as discussed above.  Paragraph 225 of Hilton et al. teaches sorting of quantum mechanical fragment structures.
Hilton et al. does not teach providing an indication of the sorted plurality of quantum mechanical energies of the sorted plurality of molecular fragments.
The document of Lemmen et al. studies a screening method [title].  Paragraph 24 of Lemmen et al. teaches categorizing and sorting in a catalog on the basis of the geometric arrangement of physicochemical and steric characteristics.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. and the iterative optimization of Horn et al. by use of the sorting catalog of Lemmen et al., wherein the motivation would have been that Lemmen et al. gives additional mathematical tools (i.e. catalogs) that facilitate understanding of a quantum mechanical system [paragraph 24 of Lemmen et al.].

35 U.S.C. 103 Rejection #4:
Claim(s) 27-28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al., as applied to claims 19-21, 23, and 37-38 above, in further view of Miller et al. [US PGPUB 2015/0142398 A1; on IDS].
Claim 27 is further limiting wherein the report comprises a prediction of the most stable conformer within the ensemble of conformations.
Claim 28 is further limiting comprising divide and conquer.
Claims 33-34 are further limiting comprising performing AIMD simulations.
Hilton et al. teaches a hybrid classical-quantum computer system, as discussed above.  
Hilton et al. does not teach prediction, divide and conquer, or AIMD simulations.
The document of Miller et al. teaches methods for a multi-scale description of the electronic structure of molecular systems and materials [title].  Paragraph 121 of Miller et al. teaches Monte Carlo methods by randomly stepping through conformation space and using the Metropolis criterion to ensure the convergence of the conformational sampling.  Paragraph 9 of Miller et al. teaches a self-consistent system optimization of a density matrix for a combination of an entirety of the multiple partitions wherein the mean-field quantum mechanical calculations being of different levels of computational cost for each of the multiple partitions.  Paragraph 48 of Miller et al. teaches that the MD trajectories are performed using wavefunction-based ab initio methods such as Hartree-Fock, second-order Moller-Plesset, and coupled-cluster single/double.  Paragraph 47 of Miller et al. teaches providing data related to atomic coordinates.  Paragraph 12 of Miller et al. teaches combining a force with the quantum mechanical system wherein the forces are being applied to the molecular system in the configuration and repeating the generating, the partitioning, the estimating, and the calculating for the new configuration.  Paragraph 156 of Miller et al. teaches outputting the data.  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. by use of the prediction, divide and conquer, and ab initio techniques of Miller et al., wherein the motivation would have been that Miller et al. gives additional mathematical tools that facilitate understanding of a quantum mechanical system [paragraphs 9, 47-48, and 121 of Miller et al.].

35 U.S.C. 103 Rejection #5:
Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al., as applied to claims 19-21, 23, and 37-38 above, in further view of Moll et al. [Journal of Physics A, 2016, article 295301; on IDS] in view of Whitfield et al. [Molecular Physics, 2011, pages 735-750; on IDS].
Claim 29 is further limiting comprising determining a fermionic Hamiltonian of a molecular fragment.  The method comprises transforming the fermionic Hamiltonian into an equivalent qubit Hamiltonian.  The method comprises transforming the qubit Hamiltonian into a quantum circuit.  The method comprises determining a quantum mechanical energy or electronic structure of the given molecular fragment.
Claim 30 is further limiting comprising determining the quantum mechanical energy or electronic structure using a molecular Hamiltonian.
Claim 31 is further limiting comprising determining the quantum mechanical energy or electronic structure using an electronic Hamiltonian.
Claim 32 is further limiting comprising transforming the fermionic Hamiltonian into an equivalent qubit Hamiltonian comprising transforming a fermionic operator of a Hamiltonian to a qubit operator.
Hilton et al. teaches a hybrid classical-quantum computer system, as discussed above.
Hilton et al. does not teach that the Hamiltonian limitations of the claims.
The document of Moll et al. teaches optimizing qubit resources for quantum chemistry simulations in second quantization on a quantum computer [title].  Page 3 and equation 3 of Moll et al. teaches encoding the fermionic problem into a set of qubits using a fermionic Hamiltonian.  Page 3 of Moll et al. also teaches an electronic Hamiltonian.
Hilton et al. and Moll et al. do not teach of the Hamiltonian limitations of the claims.
The document of Whitfield et al. studies a simulation of electronic structure Hamiltonians using quantum computers [title].  The abstract of Whitfield et al. teaches a quantum circuit.  Equations 1-2 on page 4 of Whitfield et al. and Section 3.1 on page 5 of Whitfield et al. teach the mathematics behind Hamiltonians.  Section 3 of Whitfield et al. teaches the mathematics of the electronic Hamiltonian.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. by use of the Hamiltonians of Moll et al. and Taylor et al. wherein the motivation would have been that Moll et al. and Taylor et al. give additional mathematical tools that facilitate understanding of a quantum mechanical system [page 3 of Moll et al. and Section 3 of Whitfield et al.].

35 U.S.C. 103 Rejection #6:
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. in view of Miller et al., as applied to claims 19-21, 23, 27-28, 33-34 and 37-38 above, in further view of Lu et al. [Physical Chemistry Chemical Physics, 2012, pages 9411-9420; on IDS].
Claim 35 is further limiting comprising applying Jordan’s quantum algorithm for numerical gradient estimation to the quantum mechanical energy or electronic structure.
Hilton et al. and Miller et al. make obvious a hybrid classical-quantum computer system, as discussed above.
Hilton et al. and Miller et al. do not teach Jordan’s quantum algorithm.
The document of Lu et al. studies quantum chemistry simulation on quantum computers [title].  The abstract of Lu et al. teaches typical procedures of quantum simulation towards quantum chemistry.  Citation number 76 of Lu et al. is the paper of Jordan describing Jordan’s quantum algorithm.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. and Miller et al. by use of the Jordan’s quantum algorithm as cited in Lu et al. wherein the motivation would have been that Lu et al. gives an additional mathematical tool that facilitates understanding of a quantum mechanical system [citation number 76 of Lu et al.].

35 U.S.C. 103 Rejection #7:
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. in view of Miller et al., as applied to claims 19-21, 23, 27-28, 33-34 and 37-38 above, in further view of Niklasson et al. [Physics Review B, 2012, article 174308; on IDS].
Claim 36 is further limiting comprising applying a Verlet procedure or a velocity Verlet procedure.
Hilton et al. and Miller et al. make obvious a hybrid classical-quantum computer system, as discussed above.
Hilton et al. and Miller et al. do not teach a Verlet procedure or a velocity Verlet procedure.
The document of Niklasson et al. studies a fast method for quantum mechanical molecular dynamics [title].  Equation 15-16 of Niklasson et al. teaches the Verlet algorithm with the velocity Verlet scheme.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the hybrid computer system of Hilton et al. and Miller et al. by use of the Verlet algorithm with the velocity Verlet scheme of Niklasson et al. et al. wherein the motivation would have been that Niklasson et al. gives additional mathematical tools that facilitate understanding of a quantum mechanical system [equations 15-16 of Niklasson et al.].

Related Prior Art
The prior art of Hilton et al. [US PGPUB 2005/0273306 A1] is similar to the document of Hilton et al. cited in the rejection statement with a similar hybrid classical-quantum computer structure.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	5 June 2022